In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00263-CV

   TIMOTHY CASTLEMAN AND CASTLEMAN CONSULTING, LLC, APPELLANTS

                                            V.

    INTERNET MONEY LIMITED D/B/A THE OFFLINE ASSISTANT AND KEVIN
                O’CONNOR, INDIVIDUALLY, APPELLEES


                                     No. 07-20-00264-CV

IN RE TIMOTHY CASTLEMAN AND CASTLEMAN CONSULTING, LLC, RELATORS

                                  November 23, 2020

                                        ORDER
                       Before QUINN, C.J., PARKER, and DOSS, JJ.

      Internet Money Limited d/b/a The Offline Assistant and Kevin O’Connor (Offline)

moved to dismiss the above-numbered consolidated proceedings. The latter concern the

denial of a temporary injunction, an interlocutory appeal therefrom, and a petition for a

writ of injunction to preserve the jurisdiction of this Court pending disposition of the

interlocutory appeal. Offline asserts that the trial court’s entry, subsequent to Castleman

filing the above referenced proceedings, of a final order or summary judgment rendered

both proceedings moot. We deny the motion without prejudice.
       The motion to dismiss is founded upon the existence of a final order or summary

judgment entered by the trial court in the underlying cause, No. 2020-540288. The trial

court did sign, on October 29, 2020, an order granting Offline’s motion for summary

judgment. It stated:

              On October 14, 2020, the Court having considered [Offline’s]
              Motion for Summary Judgment to be in proper form . . . the
              Court after reviewing the pleadings, motions, exhibits, and
              responses on file, is of the opinion that the Motion for
              Summary Judgment should be granted.

              IT IS, THEREFORE, ORDERED that the . . . Motion for
              Summary Judgment is Granted.

              SO ORDERED.

       Nowhere in the order is there any declaration as to whether any party was granted

or denied final relief, in whole or in part, or whether there remains any unresolved issue

pending in the trial court. The writing, which demonstrates only the trial court’s ruling viz

a motion, is neither a final appealable order nor a final appealable summary judgment for

the reasons described in our opinion in Cause No. 07-20-00312-CV, styled Timothy

Castleman, et al. v. Internet Money Ltd., et al. It fails to adjudicate the rights involved or

evince a final result recognized by the law. Consequently, the foundation to the pending

motion is lacking.

       We deny the motion to dismiss without prejudice to refiling same if the trial court

enters a final, appealable order or summary judgment in the underlying cause.



                                                         Per Curiam




                                              2